Citation Nr: 1545134	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to November 1978.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Diego, California.

In June 2015, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, given the Board's grant of the benefit sought, there is no prejudice for the Board to consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's lumbar myofascial strain, lumbar degenerative joint disease, lumbar levoscoliosis, and lumbar intervertebral disc syndrome status-post laminectomy and neuroforaminotomy are related to service. 


CONCLUSION OF LAW

Lumbar myofascial strain, lumbar degenerative joint disease, lumbar levoscoliosis, and lumbar intervertebral disc syndrome status-post laminectomy and neuroforaminotomy were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she has a lumbar spine disability due to service.  She asserts that her disability is the result of jumping two to three feet on concrete while doing maintenance on aircraft, exiting aircraft when on maneuvers, and standing and marching in formations and with her back for long periods.  She indicated that she was on bedrest for three days during service and has had problems with her back ever since.  She stated that she was a crew chief in charge of maintaining the safety of aircrafts and to be prepared for missions, should the occasion arise.  

The Veteran's DD-214 indicates that her military occupational specialty was helicopter repairman.  She is in receipt of the Aircraft Crewman Badge.  Service treatment records show that in April 1976, the Veteran was seen for low back spasm and was prescribed bed rest.  Additionally, the record is replete with diagnoses of a current disability.  For example, a January 2013 VA examination report noted  diagnoses of lumbar myofascial strain, lumbar degenerative joint disease, lumbar levoscoliosis, and lumbar intervertebral disc syndrome status-post laminectomy and neuroforaminotomy.  

The remaining issue is therefore whether the Veteran's currently diagnosed lumbar spine disabilities are related to service.  

The relevant evidence includes an October 2013 letter from I.F., M.S.N. who indicated that the Veteran had chronic low back pain and radiculopathy for several years since service and that she sustained her injuries to her back from jumping off helicopters.   In an October 2013 letter, Dr, JM, a VA practitioner, opined that the Veteran's ongoing lower back pain was related to her military activities of jumping out of helicopters, lifting heavy objects off aircraft, and carrying heavy gear.  

In a March 2015 letter from a medical practitioner, WDC, he opined that it was more likely than not that her service related damage to her lumbar spine was associated with her current lumbar issues.  WDC noted that he reviewed the Veteran's medical history including her military service and post-service treatment records and found no family risk factors for her current disorder.  In a June 2015 letter, Dr. JPL, of the Neurology Department of the Greater Los Angeles VA Healthcare System opined that it was more likely than not that the Veteran's disability was initiated or exacerbated during active duty due to the nature of her occupation.  Dr. JPL based this opinion on the Veteran's lay statements that she exited helicopters several times during service, and intense physical activities and manual labor were known risk factors for development of spinal degenerative disc disease and low back pain. 

The Veteran was also afforded a VA examination in January 2013.  The examiner noted the Veteran's report of onset of symptoms in March 1976 while standing in formation, and that the disorder has worsened since that time.  Based on evaluation of the Veteran and review of the records, he opined that it was less likely than not that the Veteran's back disorder was incurred in or caused by service.  He found that the single incident noting back pain in service was insufficient to demonstrate the severity or chronicity of the disorder shown on current examination.  He further indicated that that an association would be more reasonable if there had been several medical notes or documentation of a several year history of lower back complaints, or evidence of continuous treatment since separation in 1978. 

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disability is warranted.  First, the Board finds the Veteran's testimony regarding in-service onset of lumbar spine symptoms with ongoing symptoms since that time.  The Veteran's MOS is consistent with her statements regarding inservice activities.  Second, then, the January 2013 VA examination report is inadequate because the examiner failed to consider the Veteran's competent and credible statements regarding onset and continuity of her lumbar spine symptoms.  

Third, the 2015 positive nexus opinions are adequate as they are based upon the Veteran's competent and credible lay statements and a review of the service treatment records and post-service records.  Accordingly, the criteria for service connection for lumbar myofascial strain, lumbar degenerative joint disease, lumbar levoscoliosis, and lumbar intervertebral disc syndrome status-post laminectomy and neuroforaminotomy have been met.  


ORDER

Service connection lumbar myofascial strain, lumbar degenerative joint disease, lumbar levoscoliosis, and lumbar intervertebral disc syndrome status-post laminectomy and neuroforaminotomy is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


